Case 0:19-cv-61824-RKA Document 37 Entered on FLSD Docket 01/16/2020 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-cv-61824-RKA

  AREEB MALIK and HANH DANH,
  individually and on behalf of all those
  similarly situated,

         Plaintiffs,

  v.

  POLLACK & ROSEN, P.A.,

         Defendant.
                                                /

                       DEFENDANT’S MOTION FOR PROTECTIVE ORDER

         Defendant, POLLOCK & ROSEN P.A. (“P&R”), through undersigned counsel and

  pursuant to Fed. R. Civ. P. 26(b)(2)(C), moves this Court for the entry of an order restricting the

  subjects of inquiry proposed by the Plaintiffs during the deposition of the corporate representative

  of P&R. As grounds in support hereof, P&R states:

  I.     INTRODUCTION

         1.      This case involves claims for violation of the Federal Debt Collection Practices Act

  (“FDCPA”) and the Florida Consumer Credit Protection Act (“FCCPA”). Among other things,

  Plaintiffs, AREEB MALIK and HAHN DAHN, allege that P&R violated the FDCPA and the

  FCCPA by sending collection letters that failed to advise the debtor Plaintiffs that interest was

  accruing on their accounts.

         2.      On December 26, 2019, Plaintiffs served a Notice of Deposition Duces Tecum

  (“NDDT”) seeking testimony from P&R’s corporate representative pursuant to Fed. R. Civ. P.

  30(b)(6). A copy of the NDDT and Exhibit “A” thereto are attached as Composite “Exhibit 1.”




                                              Page 1 of 6
Case 0:19-cv-61824-RKA Document 37 Entered on FLSD Docket 01/16/2020 Page 2 of 6



         3.      Exhibit “A” to the NDDT included a list of 19 topics about which Plaintiffs were

  seeking testimony. While many of the topics are relevant to Plaintiffs’ claims and P&R’s defenses,

  several of the topics, set forth below, are objectionable because, among other things, the topics

  exceed the scope of discovery as set forth in Fed R. Civ. P. 26(b)(1), or seek discovery that is

  otherwise not proper under current case law.

         4.      P&R seeks a protective order limiting the scope of the deposition and/or barring

  Plaintiff from engaging in impermissible discovery.

  II.    ARGUMENT

         Fed. R. Civ. P. 26(b)(1) provides, in relevant part, as follows:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant to
         any party's claim or defense and proportional to the needs of the case, considering
         the importance of the issues at stake in the action, the amount in controversy, the
         parties' relative access to relevant information, the parties' resources, the
         importance of the discovery in resolving the issues, and whether the burden or
         expense of the proposed discovery outweighs its likely benefit. Information within
         this scope of discovery need not be admissible in evidence to be discoverable.

  See, Jeld-Wen, Inc. v. Nebula Glass Int’l, Inc., No. 05-60860-CIV, 2007 WL 1526649 (S.D. Fla.

  May 22, 2007)(“Discovery should ordinarily be allowed under the concept of relevancy unless it

  is clear that the information sought has no possible bearing on the claims and defenses of the

  parties or otherwise on the subject matter of the action.”). Where a party seeks discovery that is

  improper or impermissible, Fed. R. Civ. P. 26(c) provides that “the court must limit the frequency

  or extent of discovery otherwise allowed by these rules or by local rule if it determines that … the

  proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. (b)(2)(C)(iii).

  Under Fed. R. Civ. P. 26(c), “the court may, for good cause, issue an order to protect a party or

  person from annoyance, embarrassment, oppression, or undue burden or expense, including one

  or more of the following: forbidding the disclosure or discovery; forbidding inquiry into certain

  matters, or limiting the scope of disclosure or discovery to certain matters.” Fed. R. Civ. P. 26(c).


                                              Page 2 of 6
Case 0:19-cv-61824-RKA Document 37 Entered on FLSD Docket 01/16/2020 Page 3 of 6



         Here, the Court should enter a protective order pursuant to Rule 26(c) to limit the topics

  about which Plaintiffs can inquire of P&R’s corporate representative. It is stated within the statute

  that parties are not entitled to obtain discovery for irrelevant matters or for inquiries that are not

  likely to lead to relevant information. Fed. R. Civ. P. 26(b)(2)(C)(iii). A matter is deemed to be

  irrelevant if it does not pertain to a claim or defense. Wrangen v. Pennsylvania Lubermans Mut.

  Ins. Co., 593 F. Supp. 2d 1273, 1278 (S.D. Fla. 2008). The topics listed for inquiry, and

  specifically objected to in this motion, are not crafted to lead to any relevant information that

  pertains to any claim made by the Plaintiff.

  Topic #2: The Primary Purpose of Defendant’s Business

         Under Fed. R. Civ. P. 26(b)(1), the moving party may obtain non-privileged information

  that is relevant to any party’s claim or defense. “However, when relevancy (of the requested

  discovery) is not apparent, the burden is on the party seeking discovery to show the relevancy of

  the discovery request.” American Fed’n of State, County, & Mun. Emp. (AFSCME) Council 79 v.

  Rick Scott, in his Official Capacity as Governor of the State of Florida, 277 F.R.D 474, 477 (S.D.

  Fla. 2011) (quoting Dean v. Anderson, No. 01-2599-JAR, 2002 WL 1377729, at *2 (D. Kan. June

  6, 2002)). Here, Plaintiffs have asserted that P&R engaged in the collection of a debt and that its

  conduct was violative of specific provisions of the FDCPA and the FCCPA. Thus, for purposes

  of Plaintiffs’ claims, it is of no moment what P&R’s primary business is. Rather, Plaintiffs seek

  to engage in a fishing expedition to uncover information that is potentially inflammatory and/or

  damaging to P&R but has no relevance to the matters at issues in this case. The Court should enter

  a protective order prohibiting Plaintiffs from asking questions about the primary purpose of P&R’s

  business.




                                               Page 3 of 6
Case 0:19-cv-61824-RKA Document 37 Entered on FLSD Docket 01/16/2020 Page 4 of 6



  Topic #8: Defendant’s Agreement and/or Relationship with Pollock & Rosen, Inc.

           Similar to Topic 2, above (the primary purpose of P&R’s business), any agreements that

  P&R has with Pollack & Rosen, Inc. are entirely irrelevant to this case. See, AFSCME Council 79,

  277 F.R.D. at 477 (citation omitted); Fed. R. Civ. P. 26(b)(1). While the two entities have similar

  names – Pollack & Rosen, Inc. and Pollack & Rosen P.A., – they are separate and distinct entities.

  Moreover, Pollack & Rosen, Inc., is not a party to this case, 1 nor are there any allegations in the

  Amended Complaint that relate to Pollack & Rosen, Inc., let alone give rise to a basis for discovery

  relating to this entity. Again, Plaintiffs seek to engage in a fishing expedition that is designed to

  uncover information that is potentially inflammatory and/or damaging to P&R but has no relevance

  to the matters at issues in this case. Therefore, the Court should enter a protective order prohibiting

  Plaintiffs from asking questions about P&R’s relationship with Pollack & Rosen, Inc.

  Topic #10: The Percentage of Defendant’s Business Which Involves Debt Collection

           This topic also bears no relevance upon the issues relating to whether P&R violated the

  FDCPA and/or the FCCPA. See, AFSCME Council 79, 277 F.R.D. at 477 (citation omitted); Fed.

  R. Civ. P. 26(b)(1). Indeed, it makes no difference whether Plaintiffs are the only debts that P&R

  sought to collect (they are not) or it is the only business in which P&R engages. Yet again,

  Plaintiffs seek to engage in a fishing expedition that is designed to uncover information that is

  potentially inflammatory and/or damaging to P&R but has no relevance to the matters at issues in

  this case. Therefore, the Court should enter a protective order prohibiting Plaintiffs from asking

  questions about the percentage of P&R’s business that involves debt collection




  1
   Interestingly, Dahn filed a nearly identical lawsuit in this District captioned Dahn v. Pollack & Rosen, Inc., S.D. Fla.
  Case No. 0:19-cv-61666. After Pollack & Rosen, Inc., filed a Motion to Dismiss in that case [DE 9], based upon,
  among other things naming the wrong party, Dahn filed a Notice of Voluntary Dismissal without Prejudice [DE 11]
  and was subsequently added as a Plaintiff to this case when Malik amended his complaint [DE 6].


                                                       Page 4 of 6
Case 0:19-cv-61824-RKA Document 37 Entered on FLSD Docket 01/16/2020 Page 5 of 6



  Topic #15: Defendant’s Registration, or Lack Thereof, as a “Consumer Collection Agency”
  With the Florida Department of State

         Plaintiffs have not asserted a claim relating to whether P&R was registered as a consumer

  collection agency and, thus, Plaintiffs should not be able to inquire into that subject matter as it

  bears no relevance to the issues in this case. See, AFSCME Council 79, 277 F.R.D. at 477 (citation

  omitted); Fed. R. Civ. P. 26(b)(1). Whether an entity is registered as a “Consumer Collection

  Agency” is a matter of public record and, moreover, P&R is a law firm and is, thus, exempt from

  the registration requirements. § 559.553(3)(b) Fla. Stat. (2019). Nonetheless, in the absence of

  any allegations regarding alleged violations of the FDCPA and/or FCCPA based upon lack of

  registration as a “Consumer Collection Agency,” the Court should enter a protective order

  prohibiting Plaintiffs from asking about same.

  Topic #19: Defendant’s Net Worth for the Years 2016, 2017, and 2018

         Under the FDCPA and FCCPA, Plaintiffs can recover statutory damages or actual

  damages, neither of which are related to P&R’s net worth. 15 USC § 1692k(a); § 559.77(2) Fla.

  Stat. (2019). Additionally, Plaintiffs do not seek to recover punitive damages, nor have the set

  forth a reasonable basis to support same (undoubtedly because they cannot). See, Alexander v.

  Allen, No. 2:13-cv-885-FtM-29CM, 2014 WL 3887490, *2 (M.D. Fla. Aug. 7, 2014) (quoting

  Soliday v. 7-Eleven, Inc., No. 2:09-cv-807-FtM-29SPC, 2010 WL 4537903, at *2 (M.D. Fla. Nov.

  3, 2010)). In Alexander, the Court explained why a Plaintiff needs to establish a reasonable basis

  to support punitive damages (in addition to alleging same):

         [B]ecause of its increased potential for abuse, however, courts typically require a
         plaintiff to establish a reasonable basis supporting punitive damages before
         allowing financial worth discovery, although the required showing is not overly
         strenuous.




                                              Page 5 of 6
Case 0:19-cv-61824-RKA Document 37 Entered on FLSD Docket 01/16/2020 Page 6 of 6



  Alexander, 2014 WL 3887490 at *2 (citation omitted). Here, it is undeniable that Plaintiffs are

  seeking to discover information that is not relevant to their claims or damages. Therefore, the

  Court should enter a protective order prohibiting Plaintiffs from asking about P&R’s net worth.

         WHEREFORE, Defendant, POLLACK & ROSEN, P.A., respectfully requests this Court

  grant this Motion for a Protective Order, enter a Protective Order prohibiting Plaintiffs, AREEB

  MALIK and HAHN DAHN, from asking questions about the topics set forth in this Motion, and

  award any and all additional relief that this Court deems just and proper.

            CERTIFICATE OF GOOD FAITH CONFERENCE; CONFERRED
           BUT UNABLE TO RESOLVE ISSUES PRESENTED IN THE MOTION

         In accordance with Local Rule 7.1(a)(3)(A), I hereby certify that undersigned counsel for

  the Movant has conferred with all parties or non-parties who may be affected by the relief sought

  in this Motion in a good faith effort to resolve the issues but has been unable to resolve the issues.

  Dated: January 16, 2020                        SHENDELL & POLLOCK, P.L.
                                                 Attorneys for Pollack & Rosen, P.A.
                                                 2700 N Military Trail, Suite 150
                                                 Boca Raton, FL 33431
                                                 Telephone: (561) 241-2323
                                                 Facsimile: (561) 241-2330

                                                 By: /s/ Seth A. Kolton
                                                        Seth A. Kolton, Esq.
                                                        Florida Bar No. 021045
                                                        seth@shendellpollock.com
                                                        steven@shendellpollock.com
                                                        grs@shendellpollock.com




                                               Page 6 of 6
